         Case 1:17-cr-00662-PAE Document 161 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
                                    :
UNITED STATES OF AMERICA            :
                                    :                     CONSENT PRELIMINARY ORDER
          - v. -                    :                     OF FORFEITURE/
                                    :                     MONEY JUDGMENT
KENLEE GALVEZ,                      :
                                    :
                 Defendant.         :                     S1 17 Cr. 662 (PAE)
                                    :
----------------------------------- x

THE HONORABLE PAUL A. ENGELMAYER, United States District Judge:

               WHEREAS, on or about January 25, 2018, KENLEE GALVEZ (the “defendant”),

among others, was charged in a two-count Superseding Indictment S1 17 Cr. 662 (the

“Indictment”), with conspiracy to commit Hobbs Act robbery, in violation of Title 18, United

States Code, Section 1951 (Count One); and Hobbs Act robbery, in violation of Title 18, United

States Code, Sections 1951 and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United State Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of said offenses, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of said offenses as listed in the

Indictment;

               WHEREAS, on or about October 2, 2018, the defendant pled guilty to Counts One

and Two of the Indictment, wherein the defendant admitted the forfeiture allegation with respect

to Counts One and Two of the Indictment and agreed to forfeit, pursuant to Title 18, United States



                                                1
         Case 1:17-cr-00662-PAE Document 161 Filed 11/19/20 Page 2 of 4




Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), a sum of money in

United States currency, representing proceeds traceable to the commission of the offenses charged

in Counts One and Two of the Indictment;

               WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $8,808.32 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts One and Two of the Indictment that the defendant personally obtained;

and

               WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offenses charged in Counts One and Two of the Indictment

that the defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorneys Michael D. Neff and Jessica Greenwood, of counsel, and the defendant, and his counsel,

Andrew J. Frisch, Esq., that:

               1.     As a result of the offenses charged in Counts One and Two of the

Indictment, to which the defendant pled guilty, a money judgment in the amount of $8,808.32 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to

the offenses charged in Counts One and Two of the Indictment that the defendant personally

obtained, shall be entered against the defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, KENLEE

GALVEZ, and shall be deemed part of the sentence of the defendant, and shall be included in the

judgment of conviction therewith.



                                                    2
         Case 1:17-cr-00662-PAE Document 161 Filed 11/19/20 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate,

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents, and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                                                 3
         Case 1:17-cr-00662-PAE Document 161 Filed 11/19/20 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:                                                         2/27/2020
       Michael D. Neff / Jessica Greenwood                  DATE
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2107/2290


KENLEE GALVEZ


By:           /s/                                           11/19/2020
       KENLEE GALVEZ                                        DATE


By:          /s/                                             11/19/2020
       Andrew J. Frisch, Esq.                               DATE
       Attorney for Defendant
       One Penn Plaza - Suite 5315
       New York, NY 10119
       (212) 285-8000


SO ORDERED:


         
THE HONORABLE PAUL A. ENGELMAYER
                                                             11/19/2020
                                                            DATE
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                                4
